Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3, 9, 12, 18, 26-29, 32-33, 37-38, 42-43 and 45-61 are pending. 

Claims 45-51 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.   

Claims 1, 3, 9, 12, 18, 26-29, 32, 33, 37-38, 42-43 and 52-61, drawn to a method for preparing a drug linker intermediate compound of formula ID, that read on a particular drug linker intermediate compound 
    PNG
    media_image1.png
    217
    483
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    460
    465
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    590
    560
    media_image3.png
    Greyscale
, are being acted upon in this Office Action.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 8, 2021 was filed after the mailing date of the Non-Final Office on September 8, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objection and Rejection Withdrawn
	The objection to claims 12 and 18 is withdrawn in light of the claims amendment. 

The rejection of claims 26, 27, 33, 37, 38, 42 and 43 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the claims amendment. 

The written description rejection of claims 1, 3, 9, 12, 18, 32 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in light of the claims amendment. 

Rejection remain

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


s 26-29, 33, 37-38, 42-43, 52-54, 56, 59 and 60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include: the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
Regarding claims to a genus, MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406, M.P.E.P. § 2163, II, A, 3, (a), (ii). 







    PNG
    media_image4.png
    300
    540
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    260
    558
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    260
    569
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    78
    540
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    255
    567
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    354
    548
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    563
    560
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    235
    502
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    171
    533
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    99
    561
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    505
    562
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    204
    565
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    724
    576
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    251
    537
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    358
    541
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    684
    563
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    656
    562
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    719
    584
    media_image21.png
    Greyscale


    PNG
    media_image21.png
    719
    584
    media_image21.png
    Greyscale


The specification discloses contacting compound 6A, which is a precursor of Compound 7A, in a 1:1 (v/v) mixture of methanol and THF with a solution of MeMgI or MeMgCl (Grignard reagent).  The reagent MeOMgI formed in situ surprisingly removes the acetate protecting groups by transesterification 

    PNG
    media_image22.png
    315
    615
    media_image22.png
    Greyscale

to form 

    PNG
    media_image23.png
    515
    599
    media_image23.png
    Greyscale

unit, different L1 and L3, different groups of R6 and R7, different PEG capping unit as set forth in claims 26-29, 33, 37-38, 42-43, 52, 53-54, 56, 59 and 60.  A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.  
It does not appear based upon the limited disclosure of two specific MMAE Drug linker intermediate of formula 7A and dehydro-7A alone that Applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the limited number of species disclosed and the extensive variation permitted within the genus of the drug linker intermediates. 
 Thus, one skilled in the art would not recognize that applicants had possession of the genus of claimed Drug linker intermediate as claimed at the time the application was filed.  
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  
Therefore, only a method of preparing a drug linker intermediate of formula 7A comprising contacting a drug linker intermediate compound of formula 6A with MeMgI or MeMgCl in the present of methanol and THF, wherein the reagent MeOMgI formed in situ removes the acetate protecting groups Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). 

Applicants’ arguments filed December 8, 2021 have been fully considered but are not found persuasive.

Applicants’ position is that the present application describes the use of alkoxymagnesium halides for deprotection of a glucuronide unit in the synthesis of PEGylated auristatin Drug Linker compounds. See at least paragraph [0020] of the specification as filed. The application contains adequate written support for a person of skill in the art to readily understand the scope of the method. A person of skill in the art would understand that this method would apply to the genus of compounds recited throughout the application and that the inventor was in possession of this method, including the intermediate compounds and compositions recited in the present claims.
The Examiner alleges that the term “optionally” throughout the claims is objectionable. See page 28 of the Office Action dated 09/08/2021. As argued above, a person of skill in the art would understand, based at least on the disclosure of paragraphs [0066]-[0073], that the term “optionally substituted” would mean that R’ may be substituted or unsubstituted. Likewise, the term “optionally substituted” in the definitions of L' and L? would mean that the recited groups may be substituted or unsubstituted, not that they were present or absent. A person of skill in the art would understand that the variations of the various chemical groups recited in the claims were variations that would not be expected to greatly impact the outcome of the reaction. The optional substituents described in the present claims would not be expected to interfere with the key reaction mechanisms described in the application as filed. The Examiner has not provided evidence that optional substituents at these locations would be expected to interfere with the deprotection reactions described in the present claims. A person of skill in the art would have no reason to doubt that Applicant was in possession of substituted variations of the claimed methods, as described by the present application and included in the present claims.
As such, a person of skill in the art would expect that Applicant was in possession of the full scope of the claimed methods, compounds, and compositions. Applicant respectfully requests reconsideration and withdrawal of this rejection.

In response, the specification does not disclose enough representative examples for the full breadth of claimed compounds set forth in claims 26-29, 33, 37-38, 42-43, 52, 53-54, 56, 59 and 60. 
The specification discloses just two MMAE drug linker intermediates.  

    PNG
    media_image23.png
    515
    599
    media_image23.png
    Greyscale

It should note that the pegylated drug linker intermediate comprises a glucoronic acid moiety attached to just one auristatin MMAE via a self-immolative linker.  One species of auristatin drug unit is not representative of the genus encompass by the claims.  
The specification does not describe the structure of all drug linker intermediate comprising any auristatin drug units.  

New ground of objection and rejection necessitated by the amendment filed December 8, 2021

Claim Objections
	Claim 1 is objected to because of the following informality:  Claim 1 recites “…the method comprising the step of: (c) contacting …”.  The method step should begin with (a) as opposed to (c). 
Claim 27 is objected to because of the following informality: the preamble “The compound of claim 26” does not match the preamble of claim 26, which recites A drug linker intermediate compound”.  
	Claim 53 is objected to because of the following informality: “Drug-Linker” should have been “Drug linker”.  
	Claim 55 is objected to because of the following informality: the preamble “The compound of claim 27” does not match the preamble of claim 27.  It should have been “The Drug Linker intermediate compound of claim 27”.  
	Claim 59 is s objected to because of the following informality: the preamble “The compound of claim 42” should have been “The Drug Linker intermediate compound of claim 42”.  
	Claim 60 is s objected to because of the following informality: the preamble “The compound of claim 43” should have been “The Drug Linker intermediate compound of claim 43”. 
	Claim 61 is s objected to because of the following informality: the preamble “The compound of claim 43” should have been “The Drug Linker intermediate compound of claim 43”. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
29 recites the limitation "R1 is hydrogen or methyl; R2 is hydrogen; and T is-CH(OR4)-R5; wherein R4 is hydrogen or methyl and R5 is C6-C10 aryl, or R1 is methyl, R2 is H, and T is-CH(OH)-Ph," in claim 26.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
The closest prior art US Pat No. 11,103,593 made of record and not relied upon is because the ‘593 patent does not teach the use of Grignard reagent or alkoxy magnesium halide to remove hydroxyl protecting groups in the glucuronide unit and does not teach Z1 is FMOC in the compound having the formula 7 in claim 56.

Claims 3, 9, 12, 18, are objected to being dependent upon an objected base claim 1 but would be allowable if correct the deficiency of base claim 1. 

Claims 32, 55, 57, 58 and 61 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644